Title: To John Adams from Sir James Jay, 27 October 1782
From: Jay, Sir James
To: Adams, John


Sir
Hague Octobr. 27. 1782.

It was with not a little chagrin that I found on my arrival here, you had set out to Paris but a few days before. The restriction I was laid under by Parole—not to go to France, determined me not even to write to any one in that kingdom until my exchange should be effected. For this reason, and thinking that You, as well as Doctr. Franklin, had authority to exchange prisoners; and that, in my own case, the business might be more satisfactorily & expeditiously transacted by verbal than, epistolary intercourse, I resolved to pay my respects to you at the Hague. Whether I am right in my opinion of your power, is at present immaterial; for as you are now with the Doctor in Paris, I am certain that your inclination and good offices will not be wanting to set me at liberty.
On conversing on the subject of my exchange with Mr. Townshend, Secretary of State, he consented to exchange me for a British Lieut: Colonel. Cols: Tarlton & Dundas, who were both taken at York Town, have been proposed for the purpose. If you agree to the main proposition, I beg you will signify to me your acceptance of it, and name which of those gentlemen you may think proper to give up, that I may proceed in the business. As this is a matter that can require but little time to come to a determination upon, I hope you will favour me with a Line by the return of the post, which you will please to direct for me to the care of Monsr: Dumas. I remain, Sir, with great regard and esteem, / Your Most Obt: & humble Servt:
James Jay

